I respectfully dissent from the majority's opinion. Concededly, R.C. 4511.19(B) required Officer Horn to have a valid permit. Moreover, it cannot be disputed that the permit introduced by the state was facially invalid. However, as demonstrated by the excerpt from the transcript quoted by the majority, Officer Horn testified: "I'm a Senior Operator." R.C. 4511.19(B) imposed no requirement that the state corroborate this testimony by introducing a valid permit. As the trier of fact, the trial judge was free to conclude, *Page 193 
and clearly did conclude, that Officer Horn was testifying accurately. Furthermore, the trial judge was entitled to credit, and clearly did credit, Officer Horn's testimony over whatever negative inferences one might draw from the facial invalidity of the permit offered by the state. In sum, I would affirm the judgment of the trial court upon the well-settled principle that it is for the trial judge, not an appellate court, to resolve evidentiary conflicts and determine the credibility of witnesses. State v. DeHass (1967), 10 Ohio St.2d 230, 39 O.O.2d 366, 227 N.E.2d 212, paragraph one of the syllabus.